DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-12, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al. (US 2019/0087455).
Regarding Claim 1, He et al discloses a method, comprising:  applying, by one or more computer systems, a first machine learning model to a natural language query to predict one or more search intentions associated with the natural language query (the first machine learning model group 324 may be applied to obtain a general classification of the intent corresponding to the audio input at block 48. Feeding the raw texts and the context of the current interface to the natural language processing engine 106b to determine the query associated with the audio input) (page 6, paragraph [0052]);  applying, by the one or more computer systems, a second machine learning model to the natural language query to produce one or more search parameters associated with a first intention in the one or more search intentions (the second machine learning model group 326 may be applied to obtain a sub-classification of the intent corresponding to the audio input at block 57. Feeding the raw texts and the context of the current interface to the natural language processing engine 106b to determine the query associated with the audio input) (page 6 paragraph [0054]), wherein the one or more search parameters comprise a field and a value of the field (the raw texts, the pre-processed text, the tokenized texts, or the vectorized texts to obtain a sub-classification prediction distribution of the audio input) (page 6, paragraph [0054]);  performing, by the one or more computer systems, a first search of a first vertical associated with the first intention using the one or more search parameters (Accordingly, at block 54, the converted set of N-grams (corresponding to the sub-classification prediction) may be compared against an intent database to obtain a matching intent in the intent database. The matching intent(s) may be obtained as the sub-classification(s) of the audio input at block 57) (page 7, paragraph [0054]);  generating a ranking comprising a first set of search results from the first search of the first vertical (The natural language processing engine can dynamically adjust the weights towards each general classification candidate and sub-classification candidate, which means the current interface-related intents can have a higher numerical representation in the prediction distribution and more likely to be matched) (page 8, paragraph [0060]); and  outputting at least a portion of the ranking in a response to the natural language query (From block 58 and block 59 respectively, an output 303d (e.g., a classified intent with associated entity structured data) may be obtained) (page 7, paragraph [0058]).
Regarding Claim 6, He et al discloses a method, wherein applying the first machine learning model to the natural language query to predict the one or more search intentions comprises:  inputting the natural language query into the first machine learning model (the first machine learning model group 324 may be applied to obtain a general classification of the intent corresponding to the audio input at block 48. Feeding the raw texts and the context of the current interface to the natural language processing engine 106b to determine the query associated with the audio input) (page 6, paragraph [0052]); and obtaining, as output from the first machine learning model, predicted likelihoods of the one or more search intentions in the natural language query (the tokenized texts, or the vectorized texts to obtain corresponding output classifications. The outputs of block 44 and block 45 are compared at block 46. In response to determining that an output classification from the decision-tree-based model is the same as an output classification from the feedforward neural network model, either of the output classification (from block 44 or block 45) can be used as the intent classification of the audio input (block 48)) (page 6, paragraph [0052]).
Regarding Claim 7, He et al discloses a method, wherein applying the second machine learning model to the natural language query to produce the one or more search parameters associated with the first intention comprises:  inputting the natural language query into the second machine learning model (the second machine learning model group 326 may be applied to obtain a sub-classification of the intent corresponding to the audio input at block 57. Feeding the raw texts and the context of the current interface to the natural language processing engine 106b to determine the query associated with the audio input) (page 6 paragraph [0054]); and obtaining, as output from the second machine learning model, mappings of one or more portions of the natural language query to the one or more search parameters (From block 58 and block 59 respectively, an output 303d (e.g., a classified intent with associated entity structured data) may be obtained) (page 7, paragraph [0058]).
Regarding Claim 8, He et al discloses a method, further comprising:  obtaining the natural language query from one or more natural language generation modules (For example, the voice recognition engine 106a may first apply an acoustic model (e.g., Viterbi Model, Hidden Markov Model). The acoustic model may have been trained to represent the relationship between the audio recording of the speech and phonemes or other linguistic units that make up the speech, thus relating the audio recording to word or phrase candidates) (page 5, paragraph [0043]).
Regarding Claim 9, He et al discloses a method, wherein the one or more natural language generation modules comprise at least one of:  an autocomplete module that displays recommended queries based on a partial query; a related search module that displays related queries for a query; a correction module that corrects a mistyped query; and a voice recognition module that extracts the natural language query from a voice command (Fig. 2, Voice Recognition Engine 106a) (For example, the voice recognition engine 106a may first apply an acoustic model (e.g., Viterbi Model, Hidden Markov Model). The acoustic model may have been trained to represent the relationship between the audio recording of the speech and phonemes or other linguistic units that make up the speech, thus relating the audio recording to word or phrase candidates) (page 5, paragraph [0043]).
Regarding Claim 10, He et al discloses a method, wherein the second machine learning model comprises a semi-Markov conditional random field (For example, the voice recognition engine 106a may first apply an acoustic model (e.g., Viterbi Model, Hidden Markov Model). The acoustic model may have been trained to represent the relationship between the audio recording of the speech and phonemes or other linguistic units that make up the speech, thus relating the audio recording to word or phrase candidates) (page 5, paragraph [0043]).
Regarding Claim 11, He et al discloses a method, wherein the one or more search intentions comprise at least one of:  a type of content requested in the natural language query (the query may be determined as an intent corresponding to at least one of the intent classification or the intent sub-classification, in association with the determined one or more entities and the determined contents) (page 7, paragraph [0058]); an ambiguous intention representing a lack of a clear search intention (each sub-classification may represent a sub-classified intent, and the general classification described above at block 48 may represent a general intent. Each general classification may correspond to multiple sub-classification. For example, a general classification "media" may be associated with sub-classifications such as "play music," "play podcast," "play radio," "play audio book," "play video," etc.) (page 7, paragraph [0055]); and an out-of-scope intention that cannot be processed by a vertical (the second machine learning model group 326 may render output 303e (e.g., a fail message)) (page 7, paragraph [0056]).
Claims 12 and 19 are rejected for the same reason as claim 1.
Claim 16 is rejected for the same reason as claim 6.
Claim 17 is rejected for the same reason as claim 7. 
Claim 18 is rejected for the same reason as claim 10. 
Allowable Subject Matter
Claims 2-4, 13-15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Specifically, the prior art fails to teach “applying a third machine learning model to the natural language query 3to produce one or more additional search parameters associated with a second 4intention in the one or more search intentions” as recited in claims 2 and 20 and “apply a third machine learning model to the natural language query 3to produce one or more additional search parameters associated with a second 4intention in the one or more search intentions” as recited in claim 13
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Ferrydiansyah et al. (US 2018/0052824) discloses task identification and completion based on natural language query.
Sarikaya (US 2017/0249309) discloses interpreting and resolving conditional natural language queries.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468.  The examiner can normally be reached on Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SATWANT K SINGH/Primary Examiner, Art Unit 2672